DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Amendment, filed 12/28/2020; Information Disclosure Statements, filed 12/22/2020; 12/01/2020; 10/12/2020.
Claims 1-32 are canceled.  Claims 33-52 are pending.  Claims 33-37 and 47-52 are withdrawn as being directed to a non-elected invention.  Claims 33, 38, 47, and 52 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (“Peters”), U.S. Pub. No. 2006/0288284 A1, published December 2006, in view of Waldman et al. (“Waldman”), U.S. Pub. No. 2013/0117651 A1, published May 2013.
Regarding independent claim 38, Peters teaches a system comprising:  processing unit; and  memory storing computer-executable instructions that, when executed by the  processing unit, cause the system to: identify an image associated with a cell of a spreadsheet, wherein the image is associated with one or more parameters; because Peters teaches a transformation of numerical values from a selected portion (by a user) of the original spreadsheet to be depicted as either two or three-dimensional graphical numerical objects as shapes (e.g., squares, circles, cubes, cylinders, cones, surfaces, mesh, ribbons, etc.) and a text representation of the non-numeric images, e.g. text and/or images from the selected portion of a spreadsheet, including cell outlines and formatting as desired, the graphical objects are projected upon a reference surface within a three-dimensional environment (par. 0041; also see par. 0099). 
Peters does not expressly teach the one or more parameters including a first parameter that is not included in the spreadsheet; however, Waldman teaches that a gadget may be bound to a range of one or more cells in a spreadsheet (par. 0031-32; 0056).  Waldman teaches that the gadget may search content obtained from outside of the spreadsheet and provide, display, and store results from the search within the spreadsheet (par. 0041-0042). Waldman teaches that the gadget may be a named item object in the spreadsheet such that the gadget may be viewed or displayed differently from other objects (par. 0034; 0042-0043); Waldman teaches that the object sources including gadgets may include an image or a chart (par. 0042-0043; Fig. 4).  Waldman teaches that the data source may be automatically or manually selected (par. 0047-0048). 
receive a selection of a charting function; in response to a selection, create a chart based on the one or more parameters; incorporate the  image into the chart; since Peters teaches that the user selects a range of cells within a spreadsheet and the visualization immediately creates the three-dimensional object as a chart, where location of all elements within the original spreadsheet are located relative to each other in the three dimensional chart, and detection, normalization and mapping of numeric values to graphical symbols are automatic (par. 0098). However, Waldman teaches a gadget may display an interactive bar chart where for example, a user may select a bar of the bar chart and drag the bar to a new value; the chart may obtain data from the spreadsheet cells as well as to place data within the spreadsheet (par. 0028) and that gadgets may be configured to perform almost any desired operation such as display stock quotes, display slide shows and set and obtain values from the spreadsheet (par. 0029). Waldman teaches that the object sources including gadgets may include an image or a chart and that the object sources may be selected by the user to be displayed in the spreadsheet (par. 0042-0043; Fig. 4).  
Peters suggests but does not expressly teach receive a change to the first parameter of the image within the spreadsheet; and automatically apply the change to the image incorporated into the chart; because Peters teaches that subsequent editing of elements in the source document by user events may provide for a real-time automatic update of the corresponding objects shown in the transformed document, or vice versa (par. 0046). However, Waldman teaches that an object in a gadget may include dynamic information such that the size of the object changes over time (par. 0043). Waldman teaches an example where users may view a web page and alter the data, creating unique and interesting views specific to their interpretation of the data; the user may share the views with other users (par. 0048), and teaches that different objects may be 
Both Peters and Waldman were directed to displaying spreadsheet images and data in charts.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have combined the spreadsheet visualization techniques taught by Peters, with the methods of selecting and displaying gadgets including charts and images in the spreadsheet taught by Waldman, according to the interface methods taught by Waldman, in order to achieve predictable results.  KSR.

Regarding dependent claim 39, Peters teaches the system of claim 38, wherein the computer-executable instructions, when executed by the  processing unit, further cause the system to: receive a customization to the chart; and apply the customization to the image incorporated into the chart; because Peters teaches a transformation of numerical values from a selected portion (by a user) of the original spreadsheet to be depicted as either two or three-dimensional graphical numerical objects as shapes (e.g., squares, circles, cubes, cylinders, cones, surfaces, mesh, ribbons, etc.) and a text representation of the non-numeric images, e.g. text and/or images from the selected portion of a spreadsheet, including cell outlines and formatting as desired, the graphical objects are projected upon a reference surface within a three-dimensional environment (par. 0041; also see par. 0099).

Regarding dependent claim 40, Peters teaches the system of claim 39, wherein the customization is not applied to the image associated with the cell within the spreadsheet; because 

Regarding dependent claim 41, Peters teaches the system of claim 38, wherein to incorporate the image into the chart, the computer-executable instructions, when executed by the at least one processing unit, further cause the system to: display the  image as a data point within the chart; display the  image within at least a portion of a bar within the chart; display the  image as background for the chart; display an icon representing the  image within the chart; display at least a portion of the  image as fill for a bar within the chart; or display at least a portion of the  image as fill across multiple bars within the chart; because Peters teaches displaying the image objects to represent the numerical values of the numerical elements (par. 0049).  Peters teaches color coding and size/shape to visually represent the magnitude of the value of the numerical elements obtained from the source document (par. 0041-0043), and therefore teaches display the image as a data point within the chart.

Regarding dependent claim 45, Peters teaches the system of claim 38, wherein the computer-executable instructions, when executed by the at least one processing unit, further cause the system to: resize the chart for viewing the image; because Peters teaches that the user can use buttons of the menu to zoom to present views of the transformed document, or simply use a mouse or other input device (par. 0074).

Claim 42-44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Waldman as applied to the claims above, and further in view of Gusmorino et al. (“Gusmorino”), U.S. Pub. No. 2006/0020899 A1, published January 2006.
Regarding dependent claim 42, Peters in view of Waldman does not expressly teach the system of claim 41, wherein when the icon representing the  image is displayed within the chart, the computer-executable instructions further causing the system to: in response to receiving an activation of the icon, display the  image; however, Gusmorino teaches displaying an icon representing an underlying file on a user interface (par. 0008-0009), where the icon can be scaled (par. 0024), where the icon may be for a picture file and may be displayed at different sizes (par. 0036-0037; Figs. 3A-3G).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the spreadsheet charting methods taught by Peters, with the methods of selecting and displaying gadgets including charts and images in the spreadsheet taught by Waldman, and the scalable icons for image files taught by Gusmorino, since all three were directed to displaying GUI elements, and it would have been obvious to combine the disclosed elements, according to the GUI programming methods taught in  Gusmorino and the interface methods taught by Waldman, in order to achieve predictable results.  KSR.

Regarding dependent claim 43, Peters in view of Waldman does not expressly teach the system of claim 42, wherein the activation of the icon is received by one of: a cursor hover; a mouse click; a keyboard input; or a touch; however, Gusmorino teaches that users may scale an 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the spreadsheet charting methods taught by Peters, with the methods of selecting and displaying gadgets including charts and images in the spreadsheet taught by Waldman, and the scalable icons for image files taught by Gusmorino, since all three were directed to displaying GUI elements, and it would have been obvious to combine the disclosed elements, according to the GUI programming methods taught in  Gusmorino and the interface methods taught by Waldman, in order to achieve predictable results.  KSR.

Regarding dependent claim 44, Peters in view of Waldman does not expressly teach the system of claim 42, wherein displaying the  image in response to receiving the activation of the icon comprises  of: displaying the  image within a temporary overlay on the chart; displaying the  image and  parameter associated with the  image within a temporary overlay on the chart; launching a separate window for displaying the  image; or launching a separate window for displaying the  image and  parameter associated with the  image; however, Gusmorino teaches overlays for icons (par. 0036; par. 0045-0047).  Gusmorino teaches that the icon representing a picture, image, or document image, may be scaled to a larger size (par. 0036).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the spreadsheet charting methods taught by Peters, with the methods of selecting and displaying gadgets including charts and images in the spreadsheet taught by Waldman, and the scalable icons for image files taught by Gusmorino, KSR.

Regarding dependent claim 46, Peters in view of Waldman does not expressly teach the system of claim 45, wherein resizing the chart occurs automatically based at least in part on a size of the image; however, Gusmorino teaches that the system may receive an icon scaling size for icons appearing in the display, it may be based on a user preference, or it may be done automatically by the system as a default or user setting from inputs (par. 0077).  Therefore, since Peters taught zooming to present views of the transformed document, and since Gusmorino taught that the system could automatically scale icon images in a display based on a default setting or user input, it would have been obvious to apply the scaling methods taught by Gusmorino to the chart taught by Peters, in order to achieve predictable results.  KSR.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the spreadsheet charting methods taught by Peters, with the methods of selecting and displaying gadgets including charts and images in the spreadsheet taught by Waldman, and the scalable icons for image files taught by Gusmorino, since all three were directed to displaying GUI elements, and it would have been obvious to combine the disclosed elements, according to the GUI programming methods taught in  Gusmorino and the interface methods taught by Waldman, in order to achieve predictable results.  KSR.

Response to Arguments
Applicant’s arguments with respect to claim(s) 38-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Waldman reference is being relied upon to teach the newly claimed limitations of independent claim 38.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday 10:00am-4:00pm; Wednesday 1:00-4:00pm; Thursday 1:00-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA L TAPP/            Primary Examiner, Art Unit 2144